DETAILED ACTION
This action is responsive to the application No. 16/578,408 filed on 23 September 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 12 January 2021 is acknowledged.  Claims 16-20 are withdrawn from consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment described in claim 15 wherein three of the four charged layers remain on the flexible substrate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See discussion below.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first charge adhesive layer being graphene oxide and the second charge adhesive layer being montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), but does not reasonably provide enablement for all known and unknown materials that can .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lower first charge adhesive layer being graphene oxide, the lower second charge adhesive layer being montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), the upper first charge adhesive layer being PEI, and the upper second charge adhesive layer being montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), but does not reasonably provide enablement for all known and unknown materials that can be charged.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
With respect to claim 1, the specification only discloses the two charge adhesive layers are a combination of graphene oxide and one of montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), however the claims presently encompass all known and unknown materials (i.e. all inorganic, organic, polymers, metals, alloys, oxides, semiconductors, composites, etc.) and combinations thereof while Applicant has only contemplated and provided details of a process wherein one of the layers is graphene oxide and the other layer may be montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN).  The specification only provides support for using graphene oxide with one of montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN).  There is no written description support for nor has Applicant demonstrated possession of a method using any other materials and combinations thereof aside from the specific materials noted above. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). The claims are presently broad enough to encompass forming any/all materials and any/all combinations thereof, however no other materials are disclosed by Applicant nor does Applicant provide details regarding how to form a properly charged layer thereof.  Disclosing a specific process only for the combination discussed above does not entitle Applicant to a monopoly on all possible known and unknown materials and their combinations. The claims must be commensurate in scope with the written Trustees of Boston Univ. v. Everlight Electronics Co., 896 F.3d 1357 (Fed. Cir., 2018).  Claims 1 and 11 presently encompasses subject matter that is not disclosed nor contemplated by Applicant and would give Applicant a monopoly on materials and combinations thereof that Applicant has not demonstrated possession of.  The claims must be commensurate in scope with what is disclosed in the specification and the specification must provide support for the full scope of the claimed invention.  Amending claim 1 with the limitations of claims 2 and 3 and claim 11 with the limitations of claims 12 and 13 will overcome these rejections.
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a first charge and a second charge recited in independent claim 1 must be oppositely charged.  This is deemed essential because the claimed method will not work if the two charged layers are the same polarity, i.e. the two charge adhesive layers would repel one another.

Addressing the issues above should place the application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822